Citation Nr: 1039183	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  08-28 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to a compensable rating for hallux valgus, right 
with pes planus.  

3.  Entitlement to a compensable rating for hallux valgus, left 
with pes planus.  

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from September 1987 to August 
1991.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in December 2006, a statement of the 
case was issued in September 2008, and a substantive appeal was 
received in September 2008.  A Board video conference hearing was 
held in August 2010.  

 Additional evidence was submitted to the Board at the hearing 
along with a waiver of RO consideration.  However, in light of 
the need to remand, the RO will have the opportunity to consider 
this evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking increased ratings for her service-
connected PTSD and bilateral hallux valgus with pes planus.  The 
most recent VA examinations pertaining to these issues are dated 
in February 2005 for psychiatric and September 2006 for feet.  
Unfortunately, these examinations do not adequately address the 
current level of severity of these disabilities.  It appears that 
the Veteran was scheduled for additional VA examinations in 
February 2008, to which she failed to report.  However, it is 
unclear from the claims file whether the Veteran received proper 
notice of the examinations and she testified at the Board hearing 
that she would be willing to report for additional VA 
examinations.  Accordingly, for the benefit of the Veteran, the 
Board finds that additional VA examinations should be scheduled 
to determine the current severity of her PTSD and bilateral foot 
disabilities.  The RO should ensure that the Veteran receives 
proper notice of the scheduled examinations at her current 
address and, if the Veteran fails to report again, this notice 
should be associated with the claims file.  

The Board stresses to the Veteran, that while VA has a duty to 
assist the Veteran in the development of her claim, the Veteran 
has a duty to cooperate with VA.  See Wood v. Derwinski, 1 
Vet.App. 190 (1991). 

Further, at the Board hearing, the Veteran testified that she 
received treatment for her disabilities at the VA Medical Center 
(VAMC) in Portland, Oregon.  However, these records have not been 
associated with the claims file.  Further, she testified that she 
had received treatment at the Tucson, Arizona VAMC.  Treatment 
records from this VAMC have been associated with the claims file 
up to October 2005.  As VA medical records are constructively of 
record and must be obtained, the RO should obtain all VA 
treatment records from the Portland, Oregon VAMC, as well as any 
records from the Tucson, Arizona VAMC after October 2005.  See 
38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).   

Lastly, with respect to the issue of entitlement to TDIU, the 
Court has held that a request for TDIU, whether expressly raised 
by a Veteran or reasonably raised by the record, is not a 
separate claim for benefits, but rather involves an attempt to 
obtain an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim or, if the 
disability upon which entitlement to TDIU is based has already 
been found to be service-connected, as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet.App. 447, 453-
54 (2009).  In light of the Court's decision in Rice, and given 
that the Veteran has indicated that she is unemployable due to 
her service-connected PTSD, the Board directs the RO to proceed 
with the appropriate development of this issue.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should undertake any development 
deemed necessary with respect to the claim 
for TDIU, to include sending proper notice 
pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002).  

2.  The RO should obtain all VA treatment 
records from the Portland, Oregon VAMC, as 
well as any records from the Tucson, 
Arizona VAMC after October 2005.

3.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
current nature and severity of her service-
connected bilateral feet disabilities.  The 
claims folder should be made available to 
the examiner for review in connection with 
the examination.  The examiner should 
clearly report all disabilities of the 
Veteran's feet and give a clear description 
of the symptoms for each disability found 
to allow for rating under the applicable 
criteria. 

4.  The Veteran should be scheduled for an 
appropriate VA psychiatric examination to 
determine the current nature and severity 
of her service-connected PTSD.  The claims 
file must be made available to the examiner 
for review in connection with the 
examination.   Examination findings should 
be reported to allow for evaluation of PTSD 
under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  

Further, based on the record, it appears 
that the Veteran has also been diagnosed 
with other psychiatric disabilities.  The 
examiner should offer an opinion as to 
whether these disabilities are also related 
to the Veteran's service and/or her 
service-connected PTSD.  If the examiner 
determines that the Veteran has other 
psychiatric disabilities separate and apart 
from her PTSD that are not related to 
service, the examiner should clearly 
delineate all symptoms associated with her 
PTSD from all other psychiatric symptoms.  
The examiner should also offer an opinion 
on whether the Veteran is unemployable due 
to her service-connected PTSD.  In 
addition, the examiner should assign a GAF 
score reflecting the PTSD symptoms.  

5.  If the Veteran fails to report to the 
scheduled VA examinations, the RO should 
associate with the claims file a copy of 
the notice sent to the Veteran informing 
her of the examinations.  

6.  Thereafter, the RO should review the 
expanded record, to specifically include 
all evidence received since the statement 
of the case and readjudicate the issues on 
appeal.  The RO should also adjudicate the 
TDIU claim.  The Veteran and her 
representative should then be provided with 
a supplemental statement of the case 
addressing all issues, to include the TDIU 
issue and to include notice of the 
applicable law and regulations pertaining 
to entitlement to TDIU.  The Veteran and 
her representative should be afforded the 
appropriate opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


